Higgins, J.
The petitioners contend the description in the deed of 1 April, 1908, is sufficient to, and does, convey title to Lot No. 2 to Annie Williamson. The respondent contends the description is patently defective and parol evidence is inadmissible to aid the description, and the attempted conveyance is void for uncertainty. The sufficiency of the description, therefore, is the question presented.
From the allegations and admissions in the pleadings and the stipulations entered into, it appears that on 1 April, 1908, Jerry Williamson owned two adjoining lots in the Town of Burlington. Lot No. 1 is rectangular in shape and 75 by 150 feet in area. It was purchased in 1897. Lot No. 2 is rectangular in shape, 75 by 150 feet in area. It was purchased in 1898. It lies between Lot No. 1 on the north and the Fred Murray lot on the south.
Does the deed from Jerry Williamson to his wife contain a description certain in itself, or is the description capable of being made certain by reference to something outside the actual description to which *492reference is made in the deed itself? The purpose of a description is to furnish, and is sufficient when it does furnish, a means of identifying the land intended to be conveyed. “It is a general rule that the deed must be upheld if possible, and the terms and phraseology of description will be interpreted with that view and to that end if this can reasonably be done. The Court will effectuate the lawful purposes of deeds and other instruments if this can be done consistently with the principles and rules of law applicable.” Merrimon, J., in Edwards v. Bowden, 99 N.C. 80, 5 S.E. 283.
“The decisions of this Court generally recognize the principle that a deed conveying land within the meaning of the statute of frauds must contain a description of the land, the subject-matter of the deed, either certain in itself or capable of being reduced to a certainty by a reference to something extrinsic to which the deed refers. Massey v. Belisle, 24 N.C. 170.” The foregoing is a quotation from the opinion of Winborne, J., in the case of Self-Help Corp. v. Brinkley, 215 N.C. 615, 2 S.E. 2d 889.
While the words in the general description are somewhat poorly arranged, it is plain the location of the lot is in Burlington, Alamance County. It joins the land of Fred Murray and Jerry Williamson. It is stipulated that Jerry Williamson on the date of the deed owned the two lots and no other land. The boundaries called for in the deed are Williamson’s and Fred Murray’s corners. When these corners are located, which may be done by parol evidence, the description becomes complete.
The respondent objects to this line of reasoning upon the ground that since Jerry Williamson owns the two lots which adjoin, they become one lot, and that Jerry Williamson’s corners between the two lots cease to exist as corners. The answer is that Williamson first bought Lot No. 1 and the two corners marking the termini of his southern line became Williamson’s corners. When Lot No. 2 was conveyed to him, the description called for Williamson’s corners, which, of course, referred to the corners of Lot No. 1 which he then owned.
The respondent further objects upon the ground that there are five calls in the deed and if the five calls are surveyed as called for in the deed, the lines will not close, and therefore the description fails. Inspection discloses that while there are five calls in the description, one of the calls is a continuation on the same degree and, therefore, the two calls comprise one line. Williamson’s and Murray’s corners are called for in the deed in question and by the process of locating them by parol evidence in conformitj'' with the recognized and applicable rules, the boundaries of the lot in question become fixed and certain. Farmer v. Batts, 83 N.C. 387; Harrison v. Hahn, 95 N.C. 28; Bissette *493v. Strickland, 191 N.C. 260, 131 S.E. 655; Johnston County v. Stewart, 217 N.C. 334, 7 S.E. 2d 708; Peel v. Calais, 224 N.C. 421, 31 S.E. 2d 440; Cherry v. Warehouse, 237 N.C. 362, 75 S.E. 2d 124; Holloman v. Davis, 238 N.C. 386, 78 S.E. 2d 143; Deans v. Deans, 241 N.C. 1, 84 S.E. 2d 321.
The judgment of the Superior Court of Alamance County is
Affirmed.